Name: Commission Regulation (EEC) No 926/81 of 3 April 1981 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 93 /38 Official Journal of the European Communities 6. 4. 81 COMMISSION REGULATION (EEC) No 926/81 of 3 April 1981 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 1 1 thereof, Having regard to the opinion of the Monetary Committee , Whereas under Article 10 (2) of Regulation (EEC) No 1837/80 a levy is applicable to the products falling within subheading 02.01 A IV b) listed in Annex I to that Regulation ; Whereas , pursuant to Article 13 of Regulation (EEC) No 1837/80 , the levy on frozen carcases and half ­ carcases is to be equal to the difference between : (a) the basic price multiplied by a coefficient represen ­ ting the relationship existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question , presented in the same form , and the average price of fresh and chilled sheep carcases, and (b) the Community free -at-frontier offer price for the said frozen meat ; Whereas the basic price for the 1981 /82 marketing year is fixed in Article 31 of Regulation (EEC) No 900/81 ('); whereas the coefficient referred to in Article 13 ( 1 ) (a) of Regulation (EEC) No 1837/80 is fixed in Article 2 ( 2) of Regulation (EEC) No 2668 /80 ( 4) ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities , as regards quality and quan ­ tity , recorded over the period from the 21st day of the preceding month to the 20th day of the month during which the levies are determined , taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas , pursuant to Article 3 of Regulation (EEC) No 2668 /80 , the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non ­ member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which , in view of general price movements or other information available , may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origi ­ nating in or coming from one or more non-member countries if exports of the said products are made at abnormally low prices ; Whereas the levy on the meat falling within subhead ­ ings 02.01 A IV b) 2, 3 , 4 and 5 listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the levy determined for frozen carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed in Annex II to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obliga ­ tions arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arrangements made by the Community with certain non-member countries ; Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if necessary ; Whereas , if the levy system is to operate normally, levies should be calculated on the following basis ;  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2 25 % , a rate of exchange based on their effective parity, (') OJ No L 1 83 , 16 . 7 . 1980 , p . 1 . O OJ No L 90 , 4 . 4 . 1981 . O OJ No L 90 , 4 . 4 . 1981 . ( 4 ) OJ No L 276, 20 . 10 . 1980 , p . 39 . 6. 4. 81 No L 93/39Official Journal of the European Communities goatmeat other than frozen meat should be as set out in the Annex to this Regulation , in the case of other currencies, an exchange based on the arithmetic mean of the spot market rates of each of those currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; HAS ADOPTED THIS REGULATION Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the infor ­ mation and quotations known to the Commission , the levies on live sheep and goats and on sheepmeat and This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1981 . For the Commission Poul DALSAGER Member of the Commission No L 93/40 Official Journal of the European Communities 6. 4. 81 ANNEX to the Commission Regulation of 3 April 1981 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 1 Week No 2 Week No 3 Week No 4 heading from 6 to 12 from 13 to 19 from 20 to 26 from 27 April to 3 No April 1981 (') April 1981 (') April 19810 May 1981 (') 02.01 A IV b) 1 941 88 97000 96-768 96-468 2 65-932 67-900 67-738 67-528 3 103-607 106-700 106-445 106-115 4 122-444 126-100 125-798 125-408 5 aa) 122-444 126-100 125-798 125-408 bb) 171-422 176-540 176-118 175-572 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80, (EEC) No 3380/80, (EEC) No 3349/80, (EEC) No 3495/80 and (EEC) No 644/81 .